Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2006

USA v. Ahmadi
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3532




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Ahmadi" (2006). 2006 Decisions. Paper 629.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/629


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-3532


                           UNITED STATES OF AMERICA

                                            v.

                              JAMES TYRONE AHMADI,
                                                Appellant
                                   ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                         (D.C. Crim No. 93-CR-00003-2)
                    District Judge: Honorable John C. Lifland
                                  ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 13, 2006
                   Before: SMITH, WEIS and ROTH, Circuit Judges.
                               (Filed: August 2, 2006)
                                    ____________

                                        OPINION


WEIS, Circuit Judge.

              In 1993, defendant pleaded guilty to conspiracy to commit a bank robbery,

armed bank robbery and unlawful use of a firearm. The District Court sentenced him to

106-months imprisonment and five-years supervised release. This appeal arises from the

imposition of a 25-month sentence after he violated the terms of his supervised release.

                                            1
This was the fourth time that defendant failed to abide by the terms of his supervised

released.

              The District Court held a hearing, during which defendant requested and

received the right to proceed pro se. At that hearing, the

District Court explored the facts underlying the current violation and the defendant’s

history of supervision offenses.

              After the District Court imposed the sentence, this Court appointed Robert

Little, Esquire as the defendant’s counsel on appeal. Where persuaded that an appeal

presents no issue of even arguable merit, defense counsel may file a motion to withdraw

and a supporting brief. 3d Cir. L.A.R. 109.2. In reviewing a motion to withdraw, we

must determine “(1) whether counsel adequately fulfilled the rule’s requirements; and (2)

whether an independent review of the record presents any nonfrivolous issues.” United

States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001) (citing United States v. Marvin, 211
F.3d 778, 780 (3d Cir. 2000)).

              We must be satisfied that “counsel has thoroughly examined the record in

search of appealable issues” and has explained in the Anders brief, “why the issues are

frivolous.” Id.

              In our independent review of the trial court record, we “confine our scrutiny

to those portions of the record identified by an adequate Anders brief.” Id. at 301. On

appeal in the present case, Mr. Little submitted an Anders brief suggesting four possible

issues that might have been raised, but lacked arguable merit:

                                             2
               1.     The defendant’s concession of the violation was not a
                      knowing and voluntary waiver;

               2.     Ineffective assistance of counsel;

               3.     The twenty-months sentence was unreasonable; and

               4.     The District Court erred in allowing defendant to
                      proceed pro se during the hearing.


Although he was notified of the Anders brief and the motion to withdraw, defendant has

not filed a pro se brief.

               We have carefully reviewed the record submitted to us and agree that

defendant has no nonfrivolous grounds by which he may establish error in the District

Court. The issues presented lack legal merit and do not warrant the filing of a petition for

writ of certiorari. See 3d Cir. LAR 109.2(c).

               We will grant Mr. Little’s motion to withdraw. The judgment of the

District Court will be affirmed.

_____________________________




                                              3